Banke, Judge.
The defendant appeals his conviction for the rape of a 2-year-old girl, contending that the trial court erred in admitting his confession and that the evidence was insufficient for conviction. Held:
1. The defendant asserts that he was not mentally capable of making a free, knowing, and voluntary waiver of his right against self-incrimination. Although an expert witness provided testimony favorable to him in this matter, contrary evidence was supplied by a number of witnesses for the state. “In a Jackson v. Denno hearing the trial court is the finder of fact and its factual findings must be accepted by this court if there is any evidentiary basis reasonably authorizing such a conclusion.” Neal v. State, 160 Ga. App. 498 (287 SE2d 399) (1981). This enumeration of error is without merit.
2. The evidence showed that only the defendant, the child, and the child’s grandfather were in the home on the day in question. The defendant took the child into a room adjacent to the one occupied by the grandfather. The child appeared well, both physically and mentally, at this time. A short time later, the child came out of the room trembling and frightened, bleeding from her vagina. The doctor who examined the child testified that her injuries were consistent with penile penetration. In his confession, the defendant admitted inserting his penis into the child while she slept. The evidence was sufficient to allow a rational trier of fact to find the defendant’s guilt of rape beyond any reasonable doubt. See generally, Green v. State, 154 Ga. App. 245 (267 SE2d 855) (1980).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.